            Case 2:20-cv-01101-JAT--ESW Document 4 Filed 01/21/21 Page 1 of 4




        1   WO                                                                                      MW

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9    Mikhail Kopylov,                                No. CV-20-01101-PHX-JAT (ESW)

       10                          Petitioner,
                                                             ORDER
       11    v.
             US District Court, et al.,
       12
       13                          Respondents.

       14
       15          Petitioner Mikhail Kopylov (A# 215-880-198) has filed a pro se Petition for Writ of
       16   Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1) and an Application to Proceed In Forma
       17   Pauperis (Doc. 2). The Court will grant the Application and require Petitioner to show
       18   cause why this action should not be dismissed as moot.
       19   I.     Application to Proceed In Forma Pauperis
       20          Although Petitioner has not filed his request on the court-approved form for seeking
       21   leave to proceed in forma pauperis in a habeas corpus action, his fee request indicates that
       22   his detainee account balance is less than $25.00. Accordingly, the Court will grant
       23   Petitioner’s Application to Proceed In Forma Pauperis. See LRCiv 3.5(c).
       24   II.    Background
       25          Petitioner is a native of Ukraine and a citizen of Russia. On January 30, 2019, he
       26   applied for admission into the United States at the DeConcini Port of Entry in Nogales,
       27   Arizona, and expressed a fear of returning to Russia and Ukraine. (Docs. 1 at 10-18; 1-1
       28   at 2-3.) Petitioner was subsequently taken into custody by the United States Department


JDDL
            Case 2:20-cv-01101-JAT--ESW Document 4 Filed 01/21/21 Page 2 of 4




        1   of Homeland Security (“DHS”) and referred for removal proceedings. He was then
        2   detained in the CoreCivic La Palma Detention Center (“LPCC”) in Eloy, Arizona.
        3           On November 5, 2019, an immigration judge denied Petitioner’s applications for
        4   asylum, withholding of removal, and protection under Article III of the United Nations
        5   Convention Against Torture, and ordered him removed from the United States to Ukraine.
        6   (Doc. 1-1 at 25.) Petitioner’s appeal of the decision to the Board of Immigration Appeals
        7   was withdrawn on October 2, 2020.1
        8   III.    Petition
        9           In his Petition, Petitioner names the “US District Court, Phoenix” and “Howard” as
       10   Respondents. He asks the Court to order his immediate release from detention and brings
       11   four grounds for relief.
       12           In Ground One, Petitioner claims that his detention in a “criminal prison” for more
       13   than 16 months violates the United States Constitution because he does not have a criminal
       14   record and has never violated state or federal laws.
       15           In Ground Two, Petitioner challenges his indefinite detention under Zadvydas v.
       16   Davis, 533 U.S. 678 (2001). He claims that his detention in excess of six months, when
       17   his removal from the United States is not reasonably foreseeable, violates the United States
       18   Constitution.
       19           In Ground Three, Petitioner claims that his detention violates international refugee
       20   law and refugee human rights. He alleges that the immigration judge improperly “refused
       21   to give [him] status [as a] Refugee” and he has “international Refugee stat[us] according
       22   to international law.” He further alleges that he is being held in a “prison [that] was built
       23   especially for criminals, not for the Refugees.” Petitioner states that he is being held under
       24   locked metal doors four times a day and all night, there is no internet service at his facility,
       25   and “prison staff [have] infected the Refugees [with Coronavirus] and allowed them to
       26   die.”
       27
                    1
                      See Executive Office for Immigration Review Automated Case Information,
       28   https://portal.eoir.justice.gov/InfoSystem/CourtInfo.


JDDL
                                                         -2-
            Case 2:20-cv-01101-JAT--ESW Document 4 Filed 01/21/21 Page 3 of 4




        1          In Ground Four, Petitioner claims that his detention violates the United States
        2   Constitution because he is not a danger to the community and his detention does not serve
        3   the public interest.
        4   IV.    Dismissal as Moot
        5          “Article III of the Constitution limits the judicial power of the United States to the
        6   resolution of ‘Cases’ and ‘Controversies,’ and ‘Article III standing . . . enforces the
        7   Constitution’s case-or-controversy requirement.’” Hein v. Freedom from Religion Found,
        8   Inc., 551 U.S. 587, 597-98 (2007) (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,
        9   342 589 (2006)). A party invoking federal jurisdiction bears the burden of demonstrating,
       10   at all stages of litigation, standing for each claim alleged and for each form of relief sought.
       11   Davis v. FEC, 554 U.S. 724, 734 (2008); Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.,
       12   Inc., 528 U.S. 167, 185 (2000); Spencer v. Kemna, 523 U.S. 1, 7 (1998); Lujan v. Defenders
       13   of Wildlife, 504 U.S. 555, 561 (1992). Therefore, “[i]f an intervening circumstance
       14   deprives [a petitioner] of a ‘personal stake in the outcome of the lawsuit,’ at any point
       15   during litigation, the action can no longer proceed and must be dismissed as moot.”
       16   Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 72 (2013) (quoting Lewis v.
       17   Continental Bank Corp., 494 U.S. 472, 477-78 (1990)).
       18          The ICE Online Detainee Locator System reflects that Petitioner is not currently
       19   detained in ICE custody.2 Thus, it appears that Petitioner is no longer detained in LPCC
       20   and has been released from Respondents’ custody through a process unrelated to this case.
       21   The Court therefore cannot provide him with the relief he has requested—not to be detained
       22   in LPCC and to be released. Accordingly, Petitioner will be required to show cause why
       23   this action should not be dismissed as moot. See Pride v. Correa, 719 F.3d 1130, 1138
       24   (9th Cir. 2013) (“When an inmate challenges prison conditions at a particular correctional
       25   facility, but has been transferred from the facility and has no reasonable expectation of
       26   returning, his claim is moot . . . because he no longer is subjected to the allegedly
       27
       28          2
                       See ICE Online Detainee Locator System, https://locator.ice.gov.


JDDL
                                                         -3-
            Case 2:20-cv-01101-JAT--ESW Document 4 Filed 01/21/21 Page 4 of 4




        1   unconstitutional policies.” (quotations and brackets omitted)); Abdala v. I.N.S., 488 F.3d
        2   1061, 1064 (9th Cir. 2007) (a petitioner’s release from detention moots a challenge to the
        3   legality of continued detention).
        4   IT IS ORDERED:
        5          (1)    Petitioner’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
        6          (2)    Petitioner shall have 14 days from the date this Order is filed to file a
        7   response to this Order and show cause why this action should not be dismissed as moot.
        8          (3)    If Petitioner fails to file a response to this Order within 14 days, the Clerk of
        9   Court must, without further notice, enter a judgment of dismissal of this action and deny
       10   any pending unrelated motions as moot.
       11          Dated this 21st day of January, 2021.
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                        -4-
